Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/27/2022 has been entered. Claims 1-2 and 4-7 remain pending. The amendments to Claims 1-2 and 4-7 overcome the 35 U.S.C. 112(b) rejection of Claims 1-7. The amendment to Claim 1 causes a new 35 U.S.C. 112(b) rejection of Claims 1-2 and 4-7, which is further detailed below.

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. Applicant’s Remarks on Page 6 detail that Ito is “silent on such a measurement window” with respect to a “measurement window for a plurality of measured peaks” and that “Ito’s alleged window is only intended to register a single peak F”.  It can be seen on Column 3, Table 1 that Ito can recognize multiple peaks within a window associated with a retention time as the sample table includes multiple peaks that would fall within the same window. As Ito is providing a teaching of the time window having a local minima (- value) and local maxima (+ value) added to it, the incorporation of this teaching into the previously presented prior art Kobayashi in view of Wikfors and Matsumoto would yield the counting of peaks in the window.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment to Claim 1 of similar limitations to that of previously presented (and now cancelled) claim 3 is not clear nor distinctly claimed. The amendment “extracting a number of the actually measured peaks within a range of a measurement window that is represented by a time interval between a minimum time obtained by subtracting the altered width from a minimum retention time in the standard sample time table and a maximum time obtained by adding the altered width to a maximum retention time in the standard sample time table” with the specific limitations of “a minimum retention time in the standard sample time table” and “a maximum retention time in the standard sample table” is not clear whether the maximum retention time or the minimum retention time of the standard sample time table are related to a minimum/maximum retention time for a sample or if it is related to a minimum/maximum retention time of the overall sample table. As Claim 1 defines the “standard sample time table” as storing “a first retention time” and “a first width of each peak” of a plurality of components of a standard sample and Figure 2 gives an example of the standard sample table with peak number, component name, retention time, and allowable width. [0053] of the instant application details the identification unit extracts measurement components from an original standard sample table and determines number of identified peaks by determining whether the sample coincide with the first retention time within an allowable range of the first allowable width. As Figure 2 shows for peak number 1 a first retention time 4.9 with an allowable width +- 0.2, the minimum retention time in this case would be interpreted as 4.7 and the maximum retention time as 5.1.  Alternatively, the interpretation could be the minimum retention time is 4.9 and the maximum retention time for Figure 2 is unknown (due to the table going beyond peak number 17 but not detailing the number of samples past 17). This alternative interpretation would correspond to the details in [0057] where the first component and last component are detailed for use with the “shortest first retention time” and the “longest first retention time”. Examiner interprets the limitation as the first interpretation given above.  Claims 2 and 4-7 are rejected due to dependence on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US20070221836) in view of Wikfors (US5905192), Matsumoto (US6134503), and Ito (US 5670379).
As best understood, in regards to Claim 1, Kobayashi teaches “a chromatographic data system processing apparatus comprising memory (cash memory and hard disc for storing data – [0044]) storing a standard sample time table (Storage Database – Figure 4), the standard sample time table configured to pre-store a first retention time (τ - Figure 4) of a plurality of specific components (peptides, sugar chain – Figure 4) of a standard sample (Contents – Figure 4); a controller (control part 17 controls the entirety of the process– [0037]) configured to execute processing of: determining whether or not a number of actually measured peaks (Peak Judgment, 2 – Figure 1; Peak total Number Np – Figure 1) having an intensity or a peak area equal to or greater than a predetermined threshold (ion intensity > threshold value – Figure 15) coincides with a specified peak number (peak i, 4-1 – Figure 1. See arguments above) specified for the 10standard sample, in a case where one or more actually measured peaks cannot be identified (Correspond with the internal DB, 4-3 – Figure 1) when chromatogram of the standard sample is identified based on the standard sample time table;  altering the standard sample time table of at least one of the specific 15components in the standard sample time table, in a case where the number of the actually measured peaks is determined to coincide with the specified peak number (Intensity information correction flow – Figure 17); identifying the actually measured peaks, in a case where all of the actually 20measured peaks having an intensity or a peak area equal to or greater than the predetermined threshold (ion intensity > threshold value – Figure 15); and acquiring an actual retention time (LC Retention Time – [0042]) of the actually measured peaks as an actually measured retention time (LC Retention Time – [0042]), wherein the determining whether or not a number of actually measured peaks (Peak Judgment, 2 – Figure 1; Peak total Number Np – Figure 1) having an intensity or a peak area equal to or greater than a predetermined threshold (ion intensity > threshold value – Figure 15) coincides with a specific peak number (peak i, 4-1 – Figure 1) specified for the standard sample (Contents – Figure 4) includes: extracting a number of the actually measured peaks (Peak Judgment – Figure 17) within a range of a measurement window (Within X minutes after the start of the analysis – Figure 17).”
Kobayashi does not teach “the standard sample table as including a first width, altering the standard sample time table, identifying the actually measured peaks based on an altered table, or a measurement sample time table, in a case where the actually measured peaks are identified based on the altered standard sample time table.”
Matsumoto teaches “standard sample time table with a first  width (Width of Detection Window - Column 3, Lines 47-55), altering the standard sample time table (S106 – Figure 6), identifying the actually measured peaks (S103 – Figure 6) based on the altered standard sample time table, a measurement sample time table (Storing Identification Table – Column 3, lines 30-45) in a case where the actually measured peaks are identified based on the altered standard sample time table (Loop from S102 to S106b back to S103 – Figure 6).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Matsumoto to use a routine with a loop to modify the reference table when a peak is unidentifiable.  Taking this known qualitative analysis routine with the storage database as taught by Kobayashi and including details of the width as taught by Matsumoto would be predictable for accurate and efficient measurements of peaks in data.
Kobayashi in view of Matsumoto does not teach “increasing the first width of at least one of the specific components in the standard sample time table to an altered width and identifying the actually measured peaks in a case where all of the actually measured peaks fall within a range of the altered width taking the first retention time as a center; a predetermined second width.”
Wikfors teaches “increasing the first width (Retention window is shifted, stretched, distorted – Column 3, lines 15-30) of at least one of the specific components in the standard sample time table to an altered width (Retention window is shifted, stretched, distorted – Column 3, lines 15-30) and identifying the actually measured peaks in a case where all of the actually measured peaks fall within a range of the altered width taking the first retention time as a center (Third Window W3 centered about expected retention time – Column 12, Lines 44-60); a predetermined second width (Stretch Parameter R with width of third window – Column 12, lines 44-60).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Matsumoto to incorporate the teachings of Wikfors to adjust the retention time windows in which the peaks are associated with to improve matching of the peaks in the standard peak group to the captured peaks. Incorporating the teachings of Wikfors to modify (stretch) the window size about the retention time into this qualitative analysis would be an obvious modification to make to improve peak identification.
Kobayashi in view of Wikfors and Matsumoto does not teach “a time interval between a minimum time obtained by subtracting the altered width from a minimum retention time in the standard sample time table and a maximum time obtained by adding the altered width to a maximum retention time in the standard sample time table.”
Ito teaches “a time interval between a minimum time obtained by subtracting the altered width from a minimum retention time in the standard sample time table and a maximum time obtained by adding the altered width to a maximum retention time in the standard sample time table (Time window with width of ±0.15 in accordance with the retention time – Column 5, Lines 38-45).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors and Matsumoto to incorporate the teachings of Ito to set the measurement window to a time interval defined as the retention time ± the width to magnify the window for improved peak identification.

In regards to Claim 2, Kobayashi in view of Wikfors, Matsumoto, and Ito discloses the claimed invention as discussed above and Ito further teaches “the standard sample time table is altered such that the second width is narrower than the altered width (Preferable to narrow time window width – Column 6, lines 1-2).”

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wikfors, Matsumoto, Ito, and Ishii (US 2002/0062683).
In regards to Claim 4, Kobayashi in view of Wikfors, Matsumoto, and Ito discloses the claimed invention as discussed in Claim 1 except for “wherein the controller is configured to execute processing of: outputting an identification result for the actually measured peaks, wherein the controller attaches mark information to the actually measured peaks that are identified in correspondence with peaks being out of the first width to output the mark information with the actually measured peaks.”
Ishii teaches “outputting an identification result (Identification Result – [0048]) for the actually measured peaks, wherein the controller attaches mark information (# - Figure 7, [0048]) to the actually measured peaks that are identified in correspondence with peaks being out of the first width to output the mark information with the actually measured peaks.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors, Matsumoto, and Ito to incorporate the teachings of Ishii to include the controller to attach mark information to peaks for improving identification of peaks.

In regards to Claim 7, Kobayashi in view of Wikfors, Matsumoto, and Ito discloses the claimed invention as discussed in Claim 1 and Matsumoto further teaches “identifying actually measured peaks of a measurement sample based on the measurement sample time table (S103 after loop occurring with S106 – Figure 6).”
Wikfors further teaches “determining whether a peak is accurately identified (Column 13, lines 44-54).”
Kobayashi in view of Wikfors, Matsumoto, and Ito does not teach “the controller calculates a correlation coefficient of the actually measured retention time and the first retention time, which correspond to each of all the actually measured peaks, and determines whether or not the correlation coefficient is equal to or greater than a reference value.”
Ishii teaches “the controller calculates a correlation coefficient (Equation (1) – [0043]) of the actually measured retention time and the first retention time, which correspond to each of all the actually measured peaks, and determines whether or not the correlation coefficient is equal to or greater than a reference value ([0048]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors, Matsumoto, and Ito to incorporate the teachings Ishii to improve the accuracy of detection and identification of the peaks by the use of a correlation coefficient that is based on the retention time.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wikfors, Matsumoto, Ito, and Noda (US2016/0224830).
In regards to Claim 5, Kobayashi in view of Wikfors, Matsumoto, and Ito discloses the claimed invention as discussed in Claim 1 and Matsumoto further teaches “a specific component that should not be identified, the controller increases the threshold (Column 4, Lines 63-67 and Column 5, Lines 1-10) in order not to measure the specific component that should not be identified.”
Kobayashi in view of Wikfors, Matsumoto, and Ito does not teach “a case of a predetermined measurement wavelength as a parameter.”
Noda teaches “a predetermined measurement wavelength ([0023]) as a parameter.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors, Matsumoto, and Ito to incorporate the teachings of Noda to use the wavelength as a parameter for adjusting the threshold to remove peaks to improve the identification of other peaks.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wikfors, Matsumoto, Ito, and Andersson (US2014/0324362).
In regards to Claim 6, Kobayashi in view of Wikfors, Matsumoto, and Ito discloses the claimed invention as discussed in Claim 1 and Matsumoto further teaches “identifying actually measured peaks of a measurement sample based on the measurement sample time table (S103 after loop occurring with S106 – Figure 6), wherein after the controller identifies the actually measured peaks of the measurement sample, the controller determines  (Peak identifying means – Column 5, 18-26) whether or not a peak falls within a range of the second width.”
Wikfors further teaches “determining whether a peak is accurately identified (Column 13, lines 44-54).”
Kobayashi in view of Wikfors, Matsumoto, and Ito does not teach “determining whether or not a peak of at least a last eluted component among the actually measured peaks falls within a range.”
Andersson teaches “determining whether or not a peak of at least a last eluted component (Last peak – [0042]) among the actually measured peaks (Figure 3) of the measurement sample.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors, Matsumoto, and Ito to incorporate the teachings Andersson to improve the accuracy of detection and identification of the peaks including the last peak by using a table with a modified width.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863